Exhibit 10.1
(ALNYLAM LOGO) [b85475b8547501.gif]
February 28, 2011
Patricia Allen
7 Ashford Lane
Andover, MA 01810
Dear Patty:
     This letter is to summarize the terms of the separation package that
Alnylam Pharmaceuticals, Inc. (“the Company”) is willing to offer you as a
result of your resignation of employment. Please read this letter agreement,
which includes a general release, carefully. If you are willing to agree to its
terms, please sign in the space provided below and return it to me so that your
separation benefits can begin.
     1. Regardless of whether you choose to sign this letter agreement, your
employment with the Company terminates on March 21, 2011 (“the Separation
Date”), provided that you satisfactorily perform your job duties and otherwise
comply with Company rules, policies and procedures through that date. You will
be paid for time worked through the Separation Date, less lawful deductions. You
have no accrued vacation time to be paid out upon separation.
     2. After the Separation Date, except as provided below, you will not be
entitled to receive any benefits paid by, or participate in any benefit programs
offered by the Company to its employees. Your coverage under the Company’s
health plan will continue through March 31, 2011. You will receive, under
separate cover, information concerning your right to continue your health
insurance benefits after that date in accordance with COBRA.
     3. In consideration for signing this letter agreement and general release
and in compliance with the promises made herein, and in the event you sign this
agreement and return it to me within time period set forth in the agreement and
do not revoke your acceptance pursuant to paragraph 9 below, the Company agrees
as follows:

  a.   The Company will pay you twelve (12) months of severance pay (in the form
of salary continuation) at your current base rate of pay of $10,433.21
semi-monthly, less lawful deductions. Payments will made on a semi-monthly basis
commencing with the first payroll cycle after the expiration of the revocation
period set forth in paragraph 9; and     b.   The Company will pay 100% of the
cost of your COBRA premiums until the earlier of (i) March 31, 2012 or (ii) the
date you become eligible for coverage under the group health plan of another
employer; provided that you properly elect to continue such coverage under
COBRA. Thereafter, you will be responsible for

300 Third Street • Cambridge MA, 02142 • main 617.551.8200 • fax 617.551.8101 •
www.alnylam.com

 



--------------------------------------------------------------------------------



 



      the full cost of COBRA coverage. You agree to promptly notify the Company
if you become eligible for coverage under the group health plan of another
employer prior to March 31, 2012. You acknowledge that all amounts that the
Company pays on your behalf for COBRA premium payments will be reported as
income to you and taxed accordingly.     c.   The Company will offer you the
opportunity to provide consulting services to the Company as a part-time
employee for a period of up to twelve (12) months following the Separation Date
(“the Consulting Term”), subject to your execution of the Consulting Agreement
attached hereto as Exhibit A. The number of consulting hours during the
Consulting Term will be determined by the Company in its sole discretion,
provided however that you will be offered at least one hour of consulting per
month during the Consulting term at the rate of $300.00 per hour.     d.   The
Company will allow you to continue vesting during the Consulting Term in any
currently unvested stock options previously awarded to you, as if you remained
actively employed during the Consulting Term, provided that you do not breach
any obligations to the Company (including, without limitation, obligations to
the Company under this letter agreement, the Consulting Agreement or the
Employee Nondisclosure, Noncompetition and Assignment of Intellectual Property
Agreement.) You will not be eligible for any additional stock awards after the
Separation Date.

     4. You understand and agree that you would not receive the monies and/or
benefits specified in Paragraph No. 3 above, except for your execution of this
letter agreement and general release and the fulfillment of the promises
contained therein.
     5. In consideration of the payments to be made by the Company to you as set
forth in Paragraph No. 3 above and the promises contained in this letter
agreement and general release, you voluntarily and of your own freewill release,
forever discharge and hold harmless Alnylam Pharmaceuticals, Inc., its
subsidiaries, divisions and affiliates, its present or former officers,
directors, trustees, employees, agents or successors or assigns from any and all
claims, demands, rules or regulations, or any other causes of action of whatever
nature, whether known or unknown, including, but not limited to, The National
Labor Relations Act, as amended; Title VII of the Civil Rights Act of 1964, as
amended; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Age Discrimination in Employment Act of 1967, as amended; the Older
Workers Benefit Protection Act; the Immigration Reform Control Act, as amended;
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq.;
the Occupational Safety and Health Act, as amended; the Civil Rights Act of
1866, 29 U.S.C. § 1981, et seq; the Rehabilitation Act of 1973, 29 U.S.C. § 701,
et seq.; the Americans With Disabilities Act of 1990, as amended; the Civil
Rights Act of 1991; the Family and Medical Leave Act; the Equal Pay Act; the
Massachusetts Law Against Discrimination, G.L. c. 151B; the Massachusetts Wage
and Hour Laws, G.L. c. 151; the Massachusetts Privacy Statute, G.L. c. 214, §
1B; the Massachusetts Wage Payment Statute, G.L. c. 149, § 148 et seq.; the
Massachusetts Sexual Harassment Statute, G.L. c. 214 § 1C; the

 



--------------------------------------------------------------------------------



 



Massachusetts Civil Rights Act, G.L. c. 12, § 11H, the Massachusetts Equal
Rights Act, G.L. c. 93, § 102; or any other federal or state law, regulation, or
ordinance; any public policy, contract, tort, or common law; or any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in these
matters. You agree that neither this letter agreement and general release, nor
the furnishing of consideration for this letter agreement and general release,
shall be deemed or construed at anytime for any purpose as an admission by the
Company of any liability or unlawful conduct of any kind. In addition, if any
claim is not subject to release, to the extent permitted by law, you waive any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other releasee identified in this agreement is a party.
     6. You agree not to make or publish any written or oral disparaging or
defamatory statements regarding the Company, and its current and former
employees, officers, directors and agents. Violation of this paragraph shall be
deemed a material breach of this agreement.
     7. You hereby acknowledge and reaffirm the validity of the Employee
Nondisclosure, Noncompetition and Assignment of Intellectual Property Agreement
between you and the Company, the terms and conditions of which are incorporated
herein by reference and remain in full force and effect for the full term stated
therein. You understand that the Company would not provide you with the benefits
under this letter agreement but for your reaffirmation of these obligations.
     8. You will be afforded up to twenty-one (21) days to consider the meaning
and effect of this letter agreement and general release. You are advised to
consult with an attorney and you acknowledge that you have had the opportunity
to do so. You agree that any modifications, material or otherwise, do not
restart or affect in any manner the original 21-day consideration period for the
separation proposal made to you.
     9. You may revoke this letter agreement and general release for a period of
seven (7) days following the day you execute this letter agreement and general
release. Any revocation within this period must be submitted, in writing, to
Eric Raichle, Vice President of Human Resources and state, “I hereby revoke my
acceptance of the letter agreement and general release.” The revocation must be
personally delivered to Eric Raichle, Vice President of Human Resources, Alnylam
Pharmaceuticals, Inc., 300 Third Street, Cambridge, MA 02142, or postmarked
within seven (7) days of execution of this letter agreement and general release.
This letter agreement and general release shall not become effective or
enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Massachusetts, then
the revocation period shall not expire until the next following day which is not
a Saturday, Sunday, or legal holiday.
     10. This letter agreement and general release, which will be construed
under Massachusetts law, may not be modified, altered, or changed except upon
express written consent of both parties wherein specific reference is made to
this letter agreement and general release.
     11. Nothing herein limits your right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency, provided however, that by signing this Agreement, you waive
the right to seek or receive any money damages based upon

 



--------------------------------------------------------------------------------



 



any claim that might be asserted arising out of your employment at the Company.
You further affirm that you have been paid and have received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which you
may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions and/or benefits are due to you, except as provided in this
letter agreement. You furthermore affirm that you have no known workplace
injuries or occupational diseases and have been provided and/or have not been
denied any leave requested under the Family and Medical Leave Act. You also
affirm that you have not been retaliated against for reporting any allegations
of wrongdoing by the Company or its officers, including any allegations of
corporate fraud. In addition, you affirm that all decisions regarding your pay
and benefits through the date of your execution of this letter agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected by law.
     12. This letter agreement, which includes a general release, represents the
complete agreement between you and the Company, and fully supersedes any prior
agreements or understandings between the parties, other than your Employee
Nondisclosure, Noncompetition and Assignment of Intellectual Property Agreement
referred to in paragraph 7. You acknowledge that you have not relied on any
representations, promises, or agreements of any kind made to you in connection
with your decision to sign this letter agreement and general release, except
those set forth herein.
     The Company would like to extend its appreciation to you for your past
service, and its sincere hope for success in your future endeavors.
Very truly yours,
/s/ Eric Raichle
Eric Raichle
Vice President, Human Resources
You have been advised in writing that you have up to twenty-one (21) days to
consider this agreement and general release and to consult with an attorney
prior to the execution of this letter agreement and general release.
Having elected to execute this letter agreement and general release, to fulfill
the promises set forth herein, and to receive thereby the sums and benefits set
forth in Paragraph No. 3 above, you freely and knowingly, and after due
consideration, enter into this letter agreement and general release intending to
waive, settle, and release all claims you have or might have against the
Company.

             
3/21/11
      /s/ Patricia Allen    
 
           
Date
      Patricia Allen    

 



--------------------------------------------------------------------------------



 



Exhibit A
Standard Alnylam Form
Consultant from Industry
Approved July 2007

     
CONSULTANT:
  Patricia Allen
ALNYLAM CONTACT:
  Laurence Reid, SVP, Chief Business Officer
EFFECTIVE DATE:
  March 22, 2011

(ALNYLAM LOGO) [b85475b8547502.gif]
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (together with its Business Terms Exhibit, the
“Agreement”) made as of March 22, 2011, (the “Effective Date”) is between
Alnylam Pharmaceuticals, Inc., a Delaware corporation having an address at 300
Third Street, 3rd Floor, Cambridge, MA 02142 (tel: 617-551-8200) (together with
its affiliates, “Alnylam”), and Patricia Allen having an address at 7 Ashford
Lane, Andover, MA 01810 (“Consultant”). Alnylam desires to have the benefit of
Consultant’s knowledge and experience, and Consultant desires to provide
Consulting Services (defined below) to Alnylam, all as provided in this
Agreement.
1. Consulting Services. Alnylam retains Consultant and Consultant agrees to
provide Consulting Services to Alnylam (the “Consulting Services”) as it may
from time to time reasonably request and as specified in the business terms
exhibit attached to this Agreement (“Business Terms Exhibit”). Any changes to
the Consulting Services (and any related compensation adjustments) must be
agreed upon in writing between Consultant and Alnylam prior to commencement of
the changes.

  1.1   Performance. Consultant agrees to render the Consulting Services to
Alnylam, or to its designee, (a) at such reasonably convenient times and places
as Alnylam may direct, (b) under the general supervision of Alnylam, and (c) on
a best efforts basis. Consultant will comply with all rules, procedures and
standards promulgated from time to time by Alnylam with regard to Consultant’s
access to and use of Alnylam’s property, information, equipment and facilities.
Consultant agrees to furnish Alnylam with written reports with respect to the
Consulting Services if and when requested by Alnylam.     1.2   Third Party
Confidential Information. Consultant agrees not to use any trade secrets or
other confidential information of any other person, firm, corporation,
institution or other entity in connection with any of the Consulting Services.  
  1.3   No Conflicts. Consultant is under no contractual or other obligation or
restriction which is inconsistent with Consultant’s execution of this Agreement
or the performance of the Consulting Services. During the Term (defined below),
Consultant will not enter into any agreement, either written or oral, in
conflict with Consultant’s obligations under this Agreement. Consultant will
arrange to provide the Consulting Services in such manner and at such times that
the Consulting Services will not conflict with Consultant’s responsibilities
under any other agreement, arrangement or understanding or pursuant to any
employment relationship Consultant has at any time with any third party.     1.4
  Absence of Debarment. Consultant represents that Consultant has not been (a)
debarred, convicted, or is not subject to a pending debarment or conviction,
pursuant to section 306 of the United States Food Drug and Cosmetic Act, 21
U.S.C. § 335a, (b)

Page 1 of 6



--------------------------------------------------------------------------------



 



      listed by any government or regulatory agencies as ineligible to
participate in any government healthcare programs or government procurement or
non-procurement programs (as that term is defined in 42 U.S.C. 1320a-7b(f)), or
excluded, debarred, suspended or otherwise made ineligible to participate in any
such program, or (c) convicted of a criminal offense related to the provision of
healthcare items or services, or is not subject to any such pending action.
Consultant agrees to inform Alnylam in writing promptly if Consultant is subject
to the foregoing, or if any action, suit, claim, investigation, or proceeding
relating to the foregoing is pending, or to the best of Consultant’s knowledge,
is threatened.     1.5   Non-Competition. Consultant acknowledges and reaffirms
Consultant’s obligations under the Employee Nondisclosure, Noncompetition and
Assignment of Intellectual Property Agreement signed by Consultant, which shall
remain in full force and effect during the Term as if Consultant was actively
employed as a full-time employee. For purposes of any post-employment
restrictive covenants contained in the Employee Nondisclosure, Noncompetition
and Assignment of Intellectual Property Agreement, Consultant’s last day of
active employment shall be the last day of the Term.

2.   Compensation. In consideration for the Consulting Services rendered by
Consultant to Alnylam, Alnylam agrees to pay Consultant the fees set forth in
the Business Terms Exhibit attached hereto. Unless otherwise specified in the
Business Terms Exhibit, undisputed payments will be made by Alnylam within
thirty (30) days from Alnylam’s receipt of Consultant’s invoice. Invoices will
contain such detail as Alnylam may reasonably require and will be payable in
U.S. Dollars. Alnylam will reimburse Consultant for reasonable business expenses
incurred by Consultant in the performance of the Consulting Services as
specified in the Business Terms Exhibit.   3.   Materials and Developments.

  3.1   Materials. All documentation, information, and biological, chemical and
other materials controlled by Alnylam and furnished to Consultant by or on
behalf of Alnylam (“Materials”) and all associated intellectual property rights
will remain the exclusive property of Alnylam. Consultant will use Materials
provided by Alnylam only as necessary to perform the Consulting Services and
will treat them in accordance with the requirements of this Section 3.1.
Consultant agrees that it will not use or evaluate those Materials or any
portions thereof for any other purpose except as directed or permitted in
writing by Alnylam. Without Alnylam’s prior express written consent, Consultant
agrees that it will not analyze the Materials, or transfer or make the Materials
available to third parties.     3.2   Deliverables. Consultant assigns and
agrees to assign to Alnylam all rights in the United States and throughout the
world to inventions, discoveries, improvements, ideas, designs, processes,
formulations, products, computer programs, works of authorship, databases, mask
works, trade secrets, know-how, information, data, documentation, reports,
research, creations and other products arising from or made in the performance
of the Services (whether or not patentable or subject to copyright or trade
secret protection) (collectively, “Deliverables”). For purposes of the copyright
laws of the United States, Deliverables will constitute “works made for hire,”
except to the extent such deliverables cannot by law be “works made for hire.”
Alnylam will have the right to use Deliverables for any and all purposes. During
and after the term of this Agreement, Consultant will cooperate fully in
obtaining patent and other proprietary protection for any patentable

Page 2 of 6



--------------------------------------------------------------------------------



 



      Deliverables, all in the name of Alnylam and at Alnylam’s cost and
expense. Such cooperation will include, without limitation, executing and
delivering all requested applications, assignments and other documents, and
taking such other measures as Alnylam may reasonably request in order to perfect
and enforce Alnylam’s rights in the Deliverables. Consultant appoints Alnylam
its attorney-in-fact to execute and deliver any such documents on behalf of
Consultant if Consultant fails to do so. Consultant will, however, retain full
ownership rights in and to all templates, programs and other materials developed
or obtained or licensed from third parties by Consultant (“Consultant Property”)
prior to or independent of the Consulting Services, regardless of whether such
Consultant Property is used in the performance of the Consulting Services.
Consultant hereby grants to Alnylam a perpetual, non-exclusive, fully paid-up
worldwide license to use Consultant Property solely to the extent required for
Alnylam’s use of the Deliverables.     3.3   Work at Third Party Facilities.
Consultant will not use any third party facilities or intellectual property in
performing the Consulting Services without Alnylam’s prior written consent.    
3.4   Records; Records Storage. Consultant will maintain all materials and all
other data and documentation obtained or generated by Consultant in the course
of preparing for and providing the Consulting Services, including all
computerized records and files (the “Records”) in a secure area reasonably
protected from fire, theft and destruction. These Records will be “Works Made
for Hire” and will remain the exclusive property of Alnylam. Upon written
instruction of Alnylam, all Records will, at Alnylam’s option either be
(a) delivered to Alnylam or to its designee, or (b) disposed of, unless such
Records are otherwise required to be stored or maintained by Consultant as a
matter of law or regulation. In no event will Consultant dispose of any such
Records without first giving Alnylam sixty (60) days’ prior written notice of
Consultant’s intent to do so. Consultant may, however, retain copies of any
Records as are reasonably necessary for regulatory or insurance purposes,
subject to Consultant’s obligation of confidentiality.

4.   Confidential Information.

  4.1   Definition. “Confidential Information” means all scientific, technical,
financial or business information owned, possessed or used by Alnylam, learned
of by Consultant or developed by Consultant in connection with the Services,
whether or not labeled “Confidential”, including but not limited to
(a) Deliverables, Materials, scientific data and sequence information,
(b) marketing plans, business strategies, financial information, forecasts,
personnel information and customer lists of Alnylam, and (c) all information of
third parties that Alnylam has an obligation to keep confidential.     4.2  
Obligations of Confidentiality. During the Term and for a period of five (5)
years thereafter, Consultant will not directly or indirectly publish,
disseminate or otherwise disclose, use for Consultant’s own benefit or for the
benefit of a third party, deliver or make available to any third party, any
Confidential Information, other than in furtherance of the purposes of this
Agreement, and only then with the prior written consent of Alnylam. Consultant
will exercise all reasonable precautions to physically protect the integrity and
confidentiality of the Confidential Information.     4.3   Exceptions.
Consultant will have no obligations of confidentiality and non-use with respect
to any portion of the Confidential Information which:

Page 3 of 6



--------------------------------------------------------------------------------



 



  (a)   is or later becomes generally available to the public by use,
publication or the like, through no fault of Consultant;     (b)   is obtained
from a third party who had the legal right to disclose it to Consultant; or    
(c)   Consultant already possesses, as evidenced by Consultant’s written records
that predate the receipt thereof.

      In the event that Consultant is required by law or court order to disclose
any Confidential Information, Consultant will give Alnylam prompt notice thereof
so that Alnylam may seek an appropriate protective order. Consultant will
reasonably cooperate with Alnylam in its efforts to seek such a protective
order.

5.   Term and Termination.

  5.1   Term. This Agreement will commence on the Effective Date and continue
for the term specified on the Business Terms Exhibit (the “Term”), unless sooner
terminated pursuant to the express terms of this Section 5 or extended by
written agreement of the parties.     5.2   Termination for Breach. If either
party breaches in any material respect any of its material obligations under
this Agreement, in addition to any other right or remedy, the non-breaching
party may terminate this Agreement in the event that the breach is not cured
within thirty (30) days after receipt by that party of written notice of the
breach.     5.3   Termination by Alnylam. Alnylam may terminate this Agreement
(a) immediately at any time upon written notice to Consultant in the event of a
breach of this Agreement by Consultant which cannot be cured (i.e. breach of the
confidentiality obligation).     5.4   Effect of Expiration/Termination. Upon
expiration or termination of this Agreement, neither Consultant nor Alnylam will
have any further obligations under this Agreement, except that (a) Consultant
will terminate all Consulting Services in progress in an orderly manner as soon
as practical and in accordance with a schedule agreed to by Alnylam, unless
Alnylam specifies in the notice of termination that Consulting Services in
progress should be completed, (b) Consultant will deliver to Alnylam any
Materials in its possession or control and all Deliverables made through
expiration or termination, (c) Alnylam will pay Consultant any monies due and
owing Consultant, up to the time of termination or expiration, for Consulting
Services actually performed and all authorized expenses actually incurred,
(d) Consultant will promptly refund to Alnylam any monies paid by Alnylam in
advance for Consulting Services not rendered, (e) Consultant will immediately
return to Alnylam all Confidential Information and copies thereof provided to
Consultant under this Agreement except for one (1) copy which Consultant may
retain solely to monitor Consultant’s surviving obligations of confidentiality,
and (f) the terms, conditions and obligations under Sections 1.4, 1.5, 3, 4, 5.4
and 6 will survive expiration or termination for any reason.

Page 4 of 6



--------------------------------------------------------------------------------



 



6.   Miscellaneous.

  6.1   Employment Relationship. All Consulting Services will be rendered by
Consultant as a part-time employee. Regardless of Consultant’s status as an
employee, Consultant will not be entitled to and hereby waives, to the full
extent permitted by law, any right that Consultant has or may have to receive or
participate in any and all benefits offered to employees, including, without
limitation, rights under any medical or benefit plan, pension plan, vacation
plan, bonus plan, stock option plan, and any other fringe benefits of any kind
maintained by Alnylam for its employees now, or at any time in the future.    
6.2   Taxes. Payments made to Consultant under this Agreement are subject to
lawful deductions. Consultant will receive an IRS Form W-2 in the ordinary
course of business based on work performed by Consultant under this Agreement.  
  6.3   Use of Name. Consultant consents to the use by Alnylam of Consultant’s
name and likeness in written materials and oral presentations to current or
prospective customers, partners, investors or others, provided that such
materials or presentations accurately describe the nature of Consultant’s
relationship with or contribution to Alnylam.     6.4   Assignability and
Binding Effect. The Consulting Services to be rendered by Consultant are
personal in nature. Consultant may not assign or transfer this Agreement or any
of Consultant’s rights or obligations hereunder except to a corporation of which
Consultant is the sole stockholder. In no event will Consultant assign or
delegate responsibility for actual performance of the Consulting Services to any
other natural person. This Agreement will be binding upon and inure to the
benefit of the parties and their respective legal representatives, heirs,
successors and permitted assigns.     6.5   Notices. All notices required or
permitted under this Agreement must be in writing and must be given by
addressing the notice to the address for the recipient set forth in this
Agreement or at such other address as the recipient may specify in writing under
this procedure. Notices to Alnylam will be marked “Attention: Vice President,
Legal.” Notices will be deemed to have been given (a) three (3) business days
after deposit in the mail with proper postage for first class registered or
certified mail prepaid, or (b) one (1) business day after sending by nationally
recognized overnight delivery service.     6.6   No Modification. This Agreement
may be changed only by a writing signed by Consultant and an authorized
representative of Alnylam.     6.7   Remedies. It is understood and agreed that
Alnylam may be irreparably injured by a breach of this Agreement; that money
damages would not be an adequate remedy for any such breach; and that Alnylam
will be entitled to seek equitable relief, including injunctive relief and
specific performance, without having to post a bond, as a remedy for any such
breach, and such remedy will not be Alnylam’s exclusive remedy for any breach of
this Agreement.     6.8   Severability; Reformation. Any of the provisions of
this Agreement which are determined to be invalid or unenforceable in any
jurisdiction will be ineffective to the extent of such invalidity or
unenforceability in such jurisdiction, without rendering invalid or
unenforceable the remaining provisions hereof and without affecting the validity
or enforceability of any of the other terms of this Agreement in such
jurisdiction, or the terms of this Agreement in any other jurisdiction. The
parties will substitute for

Page 5 of 6



--------------------------------------------------------------------------------



 



      the invalid or unenforceable provision a valid and enforceable provision
that conforms as nearly as possible with the original intent of the parties.    
6.9   Waivers. No waiver of any term, provision or condition of this Agreement
in any one or more instances will be deemed to be or construed as a further or
continuing waiver of any other term, provision or condition of this Agreement.
Any such waiver must be evidenced by an instrument in writing executed by
Consultant or, in the case of Alnylam, by an officer authorized to execute
waivers.     6.10   Entire Agreement. This Agreement constitutes the entire
agreement of the parties with regard to its subject matter, and supersedes all
previous written or oral representations, agreements and understandings between
the parties on the subject matter. Nothing herein, however, supersedes
Consultant’s obligations under Consultant’s separation agreement and general
release (to which this Agreement is attached as Exhibit A) or Consultant’s
obligations under the Employee Nondisclosure, Noncompetition and Assignment of
Intellectual Property Agreement.     6.11   Governing Law. This Agreement will
be governed by, construed, and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, without reference to principles of conflicts of
laws.     6.12   Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.     6.13   Headings. The
section headings are included solely for convenience of reference and will not
control or affect the meaning or interpretation of any of the provisions of this
Agreement.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the Effective Date.

                      ALNYLAM PHARMACEUTICALS, INC.       Patricia Allen    
 
                   
By:
  /s/ Laurence E. Reid       By:   /s/ Patricia L. Allen    
 
                   
Name:
  L. Reid       Name:   Patricia L. Allen    
Title:
  CBO       Title:   Consultant    

Page 6 of 6



--------------------------------------------------------------------------------



 



BUSINESS TERMS EXHIBIT
Consulting Agreement with Patricia Allen

1.   Consulting Services:

Work with senior management and act as a resource to provide comprehensive
financial guidance including but not limited to general accounting, operating
budget, public reporting and treasury-related activities.
Consultant will render Consulting Services on a schedule to be determined by
Alnylam arrangement between Consultant and Laurence Reid, SVP, Chief Business
Officer to whom Consultant will report.

2.   Compensation:

As full compensation for the Consulting Services, Alnylam will pay Consultant
$300 per hour, for no more than one hour per month during the Term, without
Alnylam’s specific written consent.
Alnylam will reimburse Consultant for all reasonable travel and other business
expenses incurred by Consultant in rendering the Consulting Services, provided
that such expenses are agreed upon in writing in advance, and are confirmed by
appropriate written expense statements and other supporting documentation.

3.   Term:

This Agreement will be for an initial term of one (1) year beginning on the
Effective Date, and may be extended for additional periods, at Alnylam’s option
and with Consultant’s consent.

 